Citation Nr: 1615183	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim for service connection for diabetes mellitus, type II.  

2.  Entitlement to accrued benefits based on a pending claim for service connection for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to accrued benefits based on a pending claim for service connection for peripheral neuropathy of the left upper extremity.  

4.  Entitlement to accrued benefits based on a pending claim for service connection for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to accrued benefits based on a pending claim for service connection for peripheral neuropathy of the left lower extremity.  

6.  Entitlement to accrued benefits based on a pending claim for service connection for erectile dysfunction.  

7.  Entitlement to accrued benefits based on a pending claim for service connection for coronary artery disease.  

8.  Entitlement to accrued benefits based on a pending claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the Army from March 1969 to November 1969; he died in January 2011.  The appellant is his surviving spouse, and has applied to be substituted as the claimant in this matter.  

This appeal comes to the Board of Veteran' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

REMAND

Initially, the Board notes the above-noted claims for service connection were initiated by the Veteran in March 2008.  These claims were subsequently denied in a September 2008 rating decision by the RO.  The Veteran timely filed a notice of disagreement in October 2008.  Unfortunately the Veteran died in January 2011; however, in April 2011 the appellant submitted a VA Form 21-534 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits.  Pursuant to VA Fast Letter 10-30 (April 3, 2013), the submission of a VA Form 21-534 "will be accepted as both a claim for accrued benefits and a substitution request."  Although the RO issued a supplemental statement of the case in August 2015 addressing the appellant's entitlement to the above-noted accrued benefits, to date, the RO has not addressed the threshold issue of the appellant's status as a substituted claimant.  On remand, the originating agency should administratively assess and notify the appellant as to her status as a substituted claimant in accordance with 38 U.S.C. § 5121A (a)(1).  

Next, the Board notes the Veteran alleged service in the Republic of Vietnam for a period of 2-4 days.  Indeed, the above-noted claims for service connection essentially hinge on corroboration of such service, as the Veteran asserted entitlement to presumptive service connection for diabetes mellitus based on herbicide exposure.  His remaining claims for service connection are consequentially related to his claim for service connection for diabetes mellitus, as he asserted these additional disabilities were complications of the diabetic process.  Coronary artery disease is also subject to presumptive service connection on the basis of herbicide exposure.  Further, he declared he was unemployable, at least in part, as a result of those disabilities.  Therefore, the crucial issue that must be determined in this case is whether the Veteran had service in the Republic of Vietnam.  In the course of this appeal, the Veteran reported his official military personnel file (OMPF) omitted his time in Vietnam.  

A review of the Veteran's OMPF indicates he performed his advanced instructional training (AIT) at Fort Sam Houston in Texas, and was awarded the military occupational specialty (MOS) of 91A (Medical Corpsman).  Following AIT, the Veteran was then issued Special Order 151 in July 1969, which directed him to report to U.S. Army Overseas Replacement Station in Oakland, California no later than 1969.  This order informed him that he was to then be relocated to Army Post Office (APO) 96384.  A review of a listing of Vietnam APO's indicates 96384 was the Army Postal Office Code for Long Binh, Vietnam for the period of January 1967 to October 1972.  Interestingly, the Veteran's OMPF contains a record of assignments that indicates on August 1, 1969, he was in casual dress, and also states he was en route to some illegible location.  This record then states the Veteran was attached to the medical detachment at Redstone Arsenal, Alabama in October 1969.  The Veteran asserted he indeed traveled to Vietnam in August 1969, and that upon his arrival he was notified that he needed to report to the Red Cross office.  There, he stated he was informed that his mother was hospitalized and required surgery.  The Veteran reported that after a period of 2 to 4 days in Vietnam he was sent home to attend to his mother.  

In a November 2009 decision, the U.S. Army Board of Correction of Military Records (BCMR) determined the Veteran's records contained no orders showing he ever arrived in Vietnam.  In addition, the Army BCMR also found the Veteran's DD-214 revealed no evidence of foreign service.  Based on these findings, the Army BCMR determined the record did not support the Veteran's contention that he arrived in Vietnam only to be returned to the United States to assist his mother.  

In May 2015 the RO initiated development to the Joint Services Records Research Center (JSRRC) in an attempt to obtain additional evidence to corroborate the Veteran's reports of service in Vietnam.  Based on the information provided, the JSRRC determined it could not locate any evidence to corroborate the Veteran's reports.  As such, the RO drafted a formal finding for the record in August 2015, which indicates all efforts to obtain records to corroborate the Veteran's exposure to herbicides as a result of service in Vietnam had been exhausted and additional attempts would be futile.  However, the Board finds additional development is possible and necessary in this case.  Specifically, the May 2015 JSRRC correspondence states additional evidence may be documented in the unit morning reports or at the U.S. Army Human Resources Command (HRC).  As noted above, the Veteran's MOS was Medical Corpsman, and his July 1969 orders indicate he was to be stationed in Long Binh, Vietnam.  At the time of the Veteran's reported trip to Vietnam, the 44th Medical Brigade, 24th and 93rd evacuation hospitals were located at Long Binh Post.  A review of M21-1, Part III, Subpart iii, Chapter 2, Section D indicates the information necessary to submit such request consists of the Veteran's name and organizational assignments, as well as dates of treatment and hospital if applicable.  In this case, there is sufficient evidence to complete the M05 request to determine whether morning reports exist for the Long Binh Army Post that may indicate this Veteran arrived and was returned home as a result of a family hardship.  This development must be done.  In addition, the originating agency should develop to the U.S. Army HRC as directed by JSRRC.  

Irrespective of whether additional records are obtained to corroborate the Veteran's reports of Vietnam service, the originating agency should also obtain medical opinions relative to the above-noted accrued benefits claims.  Specifically, the RO should request an appropriate physician to review the Veteran's pertinent records and to then state an opinion concerning whether the above claimed conditions were consequentially associated with the Veteran's diabetes mellitus, type II.  The examiner should also comment on the functional impairments caused by the Veteran's diabetes mellitus, as well as any conditions determined to have been complications of his diabetes. 

On remand, all relevant outstanding medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should administratively assess, adjudicate and notify the Veteran's surviving spouse of her status as a substituted claimant in this matter in accordance with 38 U.S.C. § 5121A(a)(1).

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the above-noted claims on appeal, to include any outstanding private or VA treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO or the AMC should also undertake all steps necessary to obtain any additional records to corroborate the Veteran's presence in the Republic of Vietnam, to specifically include a PIES M05 request, to determine whether additional service records/morning reports are available.  In addition, the RO or the AMC should contact the Army HRC at the address provided by the JSRRC in its May 2015 correspondence, to determine if additional corroborative records are available.  If any requested records are not available, the record should be annotated to reflect such and the appellant notified in accordance with 38 C.F.R. 

§ 3.159(e) and M21-1, Part III, Subpart iii, Chapter 2, Section C and D. 

4.  Then, the RO or the AMC should obtain a medical opinion from a physician with sufficient expertise, to address the etiology of the Veteran's claimed diabetic complications.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to the bilateral upper and lower extremity peripheral neuropathy, coronary artery disease and erectile dysfunction as to whether it is least as likely as not (a 50 percent probability or greater) that the disorder was caused or permanently worsened by diabetes mellitus. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements. 

In addition, the RO or AMC must obtain a comprehensive medical opinion from the examiner addressing the impact of the Veteran's diabetes mellitus, coronary artery disease and complications of diabetes mellitus on his employability. 

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's coronary artery disease, diabetes mellitus and its complications were sufficient by themselves to have precluded him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  A rationale for this opinion must also be provided.  

If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

5.  The RO or the AMC should also undertake any other indicated development.

6.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




